IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,120-01




EX PARTE IKENO JUAN COLBY CAMPBELL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-58707-01-E IN THE 72,120-01 DISTRICT COURT
FROM POTTER COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to delivery of a
controlled substance in a drug-free zone, and was sentenced to ten years’ imprisonment, to run
consecutively with sentences for other offenses to which Applicant pleaded guilty at the same time.
            Applicant alleged, inter alia, that his guilty plea was not knowingly and voluntarily entered,
because he was erroneously advised by counsel that the sentence in this case had to run consecutively
with his other sentences.  Applicant alleged that this advice was incorrect under this Court’s decision
in Williams v. State, 253 S.W.3d 673 (Tex. Crim. App. 2008).  
            On September 16, 2009, this Court remanded this application to the trial court for findings
of fact and conclusion of law.  On May 25, 2010, the trial court made findings of fact and
conclusions of law that were based on affidavits provided by trial counsel and the trial prosecutor. 
The trial court recommended that relief be denied.
            This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for finding of fact #1.  Based upon the
trial court's findings and conclusions and our own review, we deny relief.
 
 
Filed: August 25, 2010
Do not publish